                                                                                                                   1
     Case 19-50680        Doc 55      Filed 12/09/19      Entered 12/09/19 16:11:59           Page 1 of 2


File an Order:

19-50680 Daniel Thomas Guilfoile Debtor dismissed 06/05/2019
Type: bk                        Chapter: 13 v                             Office: 5 (Bridgeport)
Assets: y                       Judge: jam                                Case Flag: Repeat, FeeDueINST,
                                                                          DebtEd, REOPENED

19-50680: pdfdoc2 form:
          Error: error: No document found for pdf form



                                           U.S. Bankruptcy Court

                                           District of Connecticut

Notice of Electronic Filing

The following transaction was received from Senteio, Renee entered on 12/9/2019 at 4:06 PM EST and
filed on 12/9/2019
Case Name:           Daniel Thomas Guilfoile
Case Number:         19-50680
Document Number: 54

Docket Text:
ORDER GRANTING FINAL CONTINUANCE: The Request for Extension of Hearing Date, ECF
No. [53], which the Court deems to be a Motion for Continuance, is GRANTED. The Hearing
scheduled for December 12, 2019 at 12:00 p.m. is continued to January 16, 2020 at 12:00 p.m. This is a
final continuance. Absent a showing of extraordinary circumstances, no additional continuances will be
granted. (RE: [42] Motion to Dismiss Case For Failure to Make Plan Payments Filed by Roberta
Napolitano on behalf of Roberta Napolitano, Trustee, [47] First Amended Chapter 13 Plan Before
Confirmation Filed by Daniel Thomas Guilfoile Debtor) . Hearing to be held on 1/16/2020 at 12:00 PM
at United States Bankruptcy Court, 915 Lafayette Blvd., Room 123, Courtroom, Bridgeport, CT. On or
before December 9, 2019 the Clerk's Office shall serve this Order on Daniel Thomas Guilfoile the Pro
Se filer/litigant, via first class mail to the address listed on the Pro Se filer/litigant's petition. Signed by
Chief Judge Julie A. Manning on December 9, 2019. (Senteio, Renee)

The following document(s) are associated with this transaction:


19-50680 Notice will be electronically mailed to:

Patrick Crook on behalf of Trustee Roberta Napolitano
pcrook@ch13rn.com

Roberta Napolitano
notices@ch13rn.com, rnapolitano13@ecf.epiqsystems.com

Linda St. Pierre on behalf of Creditor U.S. Bank National Association, as Trustee for Asset Backed
                                                                                                   2
    Case 19-50680       Doc 55     Filed 12/09/19    Entered 12/09/19 16:11:59       Page 2 of 2


Securities Corporation Home Equity Loan Trust 2004-HE6, Asset Backed Pass-Through Certificates,
Series 2004-HE6
bankruptcyecfmail@mccalla.com, Linda.St.Pierre@mccalla.com

U. S. Trustee
USTPRegion02.NH.ECF@USDOJ.GOV

19-50680 Notice will not be electronically mailed to:

Capital One Auto Finance, a division of Capital One, N.A., c/o AIS Portfolio Services, LP
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118

Daniel Thomas Guilfoile
60 Rowland Road
Fairfield, CT 06824
